Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Endurance Specialty Holdings Ltd Exhibit 12.1 Statement regarding computation of Earnings to Fixed Charges and Ratio of Earnings to Combined Fixed Charges and Preferred Dividends (Unaudited) Nine months ended 30 September, Fiscal Year Ended December (U.S. dollars in thousands) Income (loss) before income taxes ) Fixed Charges Sub-Total ) Less: Preferred dividends - - Total Earnings (Loss) ) Fixed Charges Interest Expense Debt Issuance Costs Amortized Assumed interest component of rent expense 2,179 3,401 2,807 2,379 1,973 1,279 Total Fixed Charges Preferred dividends - - Total Fixed Charges and Preferred Dividends Ratio of Earnings to Fixed Charges NM Ratio of Earnings to Combined Fixed Charges & Preferred Dividends NM Deficiency-Earnings to Fixed Charges n/a n/a n/a ) n/a n/a Deficiency-Earnings to Combined Fixed Charges and Preferred Dividends n/a n/a n/a ) n/a n/a Notes: For the twelve months ended December , earnings were insufficient to cover fixed charges by $271.6 million and combined fixed charges & preferred dividends by $274.6 miilion . 33.3% represents a resonable approximation of the interest factor.
